Title: James Monroe to Thomas Jefferson, 3 October [1818]
From: Monroe, James
To: Jefferson, Thomas


          
             
              Octr 3.
          
          J. Monroe has the pleasure to submit to mr Jefferson’s perusal a letter from Judge Bland, on So american affrs, which he mentiond to him sometime since.
          If the weather & mr Jefferson’s health permit J. M. will be very much gratified by his company to day, with the gentlemen, now at Monticello, who promisd, with Col Randolph, to dine with him to day.
         